Citation Nr: 1532983	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  12-13 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to VA aid and attendance or housebound benefits as the Veteran's surviving spouse.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had recognized guerilla service from December 1944 to December 1945.  He died in November 2000.  The Appellant is the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Manila, the Republic of the Philippines, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Appellant's claim of entitlement to service connection for the cause of the Veteran's death; denied both VA improved death pension benefits and accrued VA benefits; and determined that the Appellant was not entitled to VA aid and attendance and housebound benefits as the Veteran's surviving spouse.  In July 2013, the Board advanced the Appellant's appeal on the docket on its own motion.  In August 2013, the Board determined that new and material evidence had been received to reopen the Appellant's claim of entitlement to service connection for the cause of the Veteran's death; denied both VA improved death pension benefits and VA accrued benefits; and remanded the issues of service connection for the cause of the Veteran's death and the Appellant's entitlement to VA aid and attendance and housebound benefits as the Veteran's surviving spouse to the RO for additional action.  

In February 2014, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in internal medicine.  In March 2014, the requested VHA opinion was incorporated into the record.  In June 2014, the Appellant was provided with a copy of the VHA opinion.  In January 2015, the Board remanded the Appellant's appeal to the RO for additional action.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The issue of the Appellant's entitlement to VA aid and attendance or housebound benefits as the Veteran's surviving spouse is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  The Veteran had recognized guerilla service from December 1944 to December 1945.  

2.  The Veteran died in November 2000.  

3.  The November 2000 amended death certificate indicates that the immediate cause of death was cerebral hemorrhage due to hypertension and the antecedent cause of death was "injury due to war operations by bullets and fragments."  

4.  At the time of the Veteran's death, service connection was in effect for right (major) arm shell fragment wound residuals including Muscle Group III injury, shoulder limitation of motion, and hand weakness.  

5.  The Veteran's service-connected right arm shell fragment wound residuals contributed substantially in bringing about his demise.  



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312, 3.326(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a); Hupp v. Nicholson, 21 Vet App 342 (2007) (stating what the notice requirements for a DIC claim under 38 U.S.C.A. § 5103(a) should include).  In this decision, the Board grants service connection for the cause of the Veteran's death.  Therefore, no further discussion of VA's duties to notify and to assist is necessary.  


II.  Service Connection for the Cause of the Veteran's Death

The Appellant asserts that service connection for the cause of the Veteran's death is warranted as the Veteran's service-connected right shoulder shell fragment wound residuals contributed substantially in bringing about his demise.  

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active military service either caused or contributed substantially or materially to the veteran's demise.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related to the cause of death.  For a service-connected disability to constitute a contributory cause of death, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran died in November 2000.  The November 2000 amended death certificate indicates that the immediate cause of death was cerebral hemorrhage due to hypertension and the antecedent cause of death was "injury due to war operations by bullets and fragments."  

At the time of the Veteran's death, service connection was in effect for right (major) arm shell fragment wound residuals including Muscle Group III injury, shoulder limitation of motion, and hand weakness.  

The report of an August 1951 VA examination for compensation purposes states that the Veteran was diagnosed with right arm shell fragment wound residuals including Muscle Group III injury, right shoulder limitation of motion, and right hand grip strength weakness.  

Undated statements from C. Parayno, M.D., convey that he was the Veteran's treating physician between 1998 and his death in November 2000.  Dr. Parayno advanced that the Veteran's "congestive heart failure and cerebral hemorrhage [were] due to hypertension which really antecedent cause of his death which is his injury due to war operation by bullets and fragments."  

An October 2013 VA evaluation opined that "based on his [VA examination] findings in 1951 where the right shoulder injury has healed and was related to residuals of weakness only on the right shoulder and hand; Dr. Banez' diagnosis of diabetes mellitus, prostatic hypertrophy, [urinary tract infection] within a year of his death and a picture of the Veteran in an upright position in 1999, it is less likely as not that the principal and contributory cause of the Veteran's death was caused or aggravated by the Veteran's service-connected shrapnel wound residuals."  

The March 2013 VHA internal medicine opinion conveys that "[b]ased on the information provided in the record of the Veteran and known medical principles, it is less likely than not (less than 50 percent probability) that the Veteran's service-connected injury to his right arm/shoulder contributed substantially or materially to the Veteran's cause of death."  The VA physician clarified that "[t]here is no evidence to substantiate that the antecedent cause of death from cerebral hemorrhage secondary to hypertension was due to an injury to the Veteran's right arm/shoulder occurring over 35 years prior to the Veteran's demise."  

In an undated "Additional Medical Opinion" received in November 2013, Dr. Parayno clarified that: "[the Veteran] who is a war veteran of the World War II during the 1945 and was shock by an accident of shrapnel wound on his right arm and not his left is still affected especially his heart;" "based on medical studies and experiences ... [the Veteran,] as recipient of this accident is really affected that resulted in his suffering of his disabilities of cardiovascular-renal disease, including hypertension ... the primary and contributing cause of his death;" and "[h]is bedridden situation for 2 years until his death are all his suffering which are the primary and contributory of the injuries of that shrapnel wound that lead to heart and kidney disease including his hypertension."  

In a January 2015 written statement, the Appellant related that "since [the Veteran] was honorably discharged, he [was] never employed and he is very sickly that he is in and out of the hospital and health center."  

A February 2015 VA evaluation states that the record had been reviewed.  The examiner stated that: "[i]n the VAE of 1951, just 6 years after the shrapnel injury, Veteran is doing well, with a stable scar;" "[t]his is a completely healed mortar or shrapnel wound of the right deltoid;" and there was "[n]o evidence of any life-threatening residuals or sequelae whatsoever."  The physician commented that "[t]herefore, this examiner totally disagrees with Dr. Parayno's medical opinion and opine that the Veteran's service-connected shrapnel wound, right deltoid/arm with limitation of motion and right hand weakness is less likely than not contributed substantially and materially to the Veteran's death."  

The Appellant asserts that service connection for the cause of the Veteran's death is warranted as the Veteran's service-connected right shoulder shell fragment wound residuals left him severely disabled and contributed substantially or materially in bringing about his demise.  The November 2000 amended death certificate indicates that the immediate cause of death was cerebral hemorrhage due to hypertension and the antecedent cause of death was "injury due to war operations by bullets and fragments."  At the time of the Veteran's death, service connection was in effect for right (major) arm shell fragment wound residuals including Muscle Group III injury, shoulder limitation of motion, and hand weakness.  Dr. Parayno, the Veteran's treating physician from 1998 to his death, advanced that the Veteran's service-connected shell fragment wound residuals contributed materially and substantially with his nonservice-connected cardiovascular-renal disorders in bringing about his demise.  The VHA opinion and the other VA evaluations of record expressly disagree with Dr. Parayno's opinions and conclude that it is less likely than not (less than 50 percent probability) that the Veteran's service-connected disability contributed substantially or materially to the cause of his death. 

The Board finds that the probative evidence of record is in at least equipoise as to the issue of service connection for the cause of the Veteran's death.  Upon resolution of all reasonable doubt in the Appellant's favor, the Board concludes that service connection for the Veteran's death is now warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for the Veteran's death is granted.  


REMAND

In light of the award of service connection for the cause of the Veteran's death, the AOJ should readjudicate the Appellant's entitlement to VA aid and attendance or housebound benefits as the Veteran's surviving spouse.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the Appellant's entitlement to VA aid and attendance or housebound benefits as the Veteran's surviving spouse.  If the benefits sought on appeal remain denied, the Appellant should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Appellant's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

 
Department of Veterans Affairs


